  Case 18-29247         Doc 7     Filed 12/13/18     Entered 12/13/18 14:10:40       Desc Main
                                     Document        Page 1 of 2




Brian J. Porter, Bar Number 14291
Armand J. Howell, Bar Number 10029
Benjamin J. Mann, Bar Number 12588
Paul M. Halliday, Jr., Bar Number 5076
HALLIDAY, WATKINS & MANN, P.C.
376 East 400 South, Suite 300
Salt Lake City, UT 84111
Telephone: 801-355-2886
Fax: 801-328-9714
Email: brian@hwmlawfirm.com
File No: 42681

                 IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE DISTRICT OF UTAH
                             CENTRAL DIVISION

In re:                                                      Bankruptcy Case No. 18-29247
                                                                     Chapter 13
NEWLEY BOWDEN WELCH aka BO
WELCH dba NEWLEY WELCH AND SONS                          MOTION TO STAY DISMISSAL
TRUCKING

                 Debtor.

         The Bank of New York Mellon FKA The Bank of New York, as Trustee for the

certificateholders of the CWABS, Inc., Asset-Backed Certificates, Series 2007-10 (“Secured

Creditor”), through counsel, Brian J. Porter, respectfully requests the Court stay the dismissal of

this case for the limited purpose of conducting hearing on the motion to terminate automatic stay

as to Secured Creditor and for In-Rem Relief pursuant to 11 U.S.C.A. 362(d)(4). The request is

based upon the filing of this bankruptcy minutes after the scheduled foreclosure sale took place.

         Secured Creditor, in support of its motion, Creditor respectfully states:

         1.     A petition under Chapter 13 of the United States Bankruptcy Code was filed by

the Debtor on December 13, 2018.
  Case 18-29247        Doc 7     Filed 12/13/18     Entered 12/13/18 14:10:40      Desc Main
                                    Document        Page 2 of 2




       2.       On December 13, 2018, Secured Creditor filed its motion to annul the stay.

       3.       The facts and circumstances underlying the basis for Secured Creditor’s motion

are set forth in the its motion filed on December 13, 2018.

       WHEREFORE, Creditor requests the following:

       1.       That the Debtor’s case be stayed from being dismissed for the limited purpose of

hearing Secured Creditor’s motion to terminate the automatic stay and entry of an order thereon

with the case to be dismissed immediately thereafter.

       2.       For such other relief that the court deems proper.

       DATED this 13th day of December, 2018.

                                           /s/ Brian J. Porter
                                           Brian J. Porter
                                           Attorney for Movant

                                    MAILING CERTIFICATE

       The undersigned hereby certifies that a true and correct copy of the foregoing Motion to

Stay Dismissal was mailed by first class mail, postage prepaid, or via ECF, this 13th day of

December, 2018, to each of the following:

            Newley Bowden Welch                               Lon Jenkins
            12556 South Brundisi Way                          Via ECF
            Herriman, UT 84096                                Chapter 13 Trustee
            Debtor
                                                              David L. Fisher
            United States Trustee                             Via ECF
            Via ECF                                           Debtor’s Attorney

                                                      _/s/________________________________
                                                      Brian J. Porter
